 

Exhibit 10.2

Mechanical Technology, Incorporated 2012 Equity Incentive Plan


RESTRICTED STOCK AGREEMENT NOTICE (2012)


BOARD OF DIRECTORS AND EMPLOYEES

 

 

«Pfirst» «Pmiddle» «Plast»

«Paddr1» «Paddr2»

«Paddr3» «Paddr4»

«Pcitystzip»

«Pcountry»

 

We are pleased to inform you that Mechanical Technology, Incorporated (the
“Company”) has granted you Restricted Mechanical Technology Incorporated Common
Stock.  Your grant has been made under the Company’s 2012 Equity Incentive Plan
(the “Plan”), which together with the terms contained in this Notice, sets forth
the terms and conditions of your grant and is incorporated herein by reference. 
A copy of the Plan is attached.  Please review it carefully.

 

Grant Number:

«GrantNo»

Date of Grant:

«GrantDate»

Shares Granted:

«Shares»

Option Price:

«Price»

Grant Type:

«GrantType»

Vesting Start Date:

«VestBegins»

Last Date to Exercise:

«LastDateToExer»

 

Vesting:

Subject to the terms of the Plan, shares vest according to the following vesting
schedule:

1

 


DATE OF VEST

Shares Vesting

Over the Period

Vesting in Period

Occurs

Last date

to Exercise

«WaitDate»

«WaitShares»

«WaitDate»

«WaitExpire»

«P1Vest»

«P1Shares»

«P1Frequency»

«P1LastDate»

«P2Vest»

«P2Shares»

«P2Frequency»

«P2LastDate»

«P3Vest»

«P3Shares»

«P3Frequency»

«P3LastDate»

«P4Vest»

«P4Shares»

«P4Frequency»

«P4LastDate»

«P5Vest»

«P5Shares»

«P5Frequency»

«P5LastDate»

 

 

Taxes and Withholding:

The vesting of this restricted stock grant is normally a taxable event, and if
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payment from you,
or withhold such amounts from other payments due to you from the Company.

 

 

 